


Exhibit 10.33

 

Roosevelt Avenue Corp

 

to

 

Wilshire State Bank

 

--------------------------------------------------------------------------------

 

Agreement of Lease

 

--------------------------------------------------------------------------------

 

Premises:

 

150-24 Northern Blvd., Flushing, New York

 

--------------------------------------------------------------------------------


 

THIS LEASE AGREEMENT (“Lease”) made as of this 2nd day of September, 2008
between Roosevelt Avenue Corp., a New York corporation having its address at
30-50 Whitestone Expressway, Suite 201, Flushing, New York (“Landlord”) and
Wilshire State Bank, a California banking corporation having its office at 3200
Wilshire Blvd., Los Angeles, California 90010 (“Tenant”).

 

WITNESSETH:

 

1.     Premises: Landlord hereby Leases to Tenant and Tenant hereby Leases from
Landlord, the Premises known as 150-24 Northern Blvd., Unit G4, Flushing, New
York (the “Premises”), shown as Exhibit “A” attached hereto. In addition,
Landlord grants to Tenant the right to use, on a non-exclusive basis and in
common with other tenants, the Common Areas.

 

2.     Term: This Lease is for a term of TEN (10) years (or until such term
shall otherwise cease or expire as hereinafter provided). Landlord and Tenant
expressly covenant that the term of this Lease shall commence on the
Commencement Date and, unless sooner terminated or extended as hereinafter
provided, shall end on the Expiration Date. If Landlord does not tender
possession on the Premises to Tenant on or before any specified date, for any
reason whatsoever, Landlord shall not be liable for any damage thereby, this
Lease shall not be void or voidable thereby, and the Term shall not commence
until Landlord tenders possession of the Premises to tenant. Landlord shall be
deemed to have tendered possession of the Premises to Tenant upon the giving of
notice by Landlord to Tenant stating that the Premises are vacant, in the
condition required by this Lease and available for Tenant’s occupancy. No
failure to tender possession of the Premises to Tenant on or before specified
date shall affect any other obligations of Tenant hereunder. There shall be no
postponement of the Commencement Date (or the Rent Commencement Date) for
(i) any delay in the delivery of possession of the Premises which results from
any Tenant Delay or (ii) any delay by Landlord in the performance of any Punch
List Items relating to Landlord’s Work. Once the Commencement Date is
determined, Landlord and Tenant shall execute an agreement stating the
Commencement Date, Rent Commencement Date and Expiration Date, but the failure
to do so will not affect the determination of such dates. For purposes of
determining whether Tenant has accepted possession of the Premises, Tenant is
deemed to have possession if (i) Tenant receives the “lock and key” to the
premises; (ii) Tenant has an access and has the control over the premises;
(iii) Tenant moves Tenant’s property into the premises; or (iv) any of Tenant’s
agents, personnel or contractor begins work within the premises.

 

3.     Use: The Premises shall be solely used for the operation of bank and
banking related business and for no other purposes unless approved in writing by
Landlord. Tenant shall have a right to install ATM machines within the demised
Premises with Landlord’s prior approval for the location, provided that such use
is in accordance with the Certificate of Occupancy for the Premises and for no
other purpose.

 

The permitted use stated herein authorized by the Landlord shall not be
construed to be a waiver of any and all licenses or permits that the Tenant must
receive from various government and/or private organizations. Failure by Tenant
to receive such licenses or permits shall be considered a default of this Lease
and this Lease will be immediately terminated.

 

2

--------------------------------------------------------------------------------


 

4.     Rent: During the term hereof Tenant shall pay to Landlord at the office
of Landlord, without set off or deduction for any reason whatsoever, monthly, on
the first day of each and every month in advance, the following rental rates
(“Fixed Rent”), except that the first month’s rent shall be paid on the
execution hereof:

 

Year

 

Period

 

Monthly Rent

 

Annual Rent

 

 

 

 

 

 

 

 

 

1

 

12/20/08 – 12/19/09

 

$

13,000.00

 

$

156,000.00

 

2

 

12/20/09 – 12/19/10

 

$

13,390.00

 

$

160,680.00

 

3

 

12/20/10 – 12/19/11

 

$

13,791.70

 

$

165,500.40

 

4

 

12/20/11 – 12/19/12

 

$

14,205.45

 

$

170,465.40

 

5

 

12/20/12 – 12/19/13

 

$

14,631.61

 

$

175,579.32

 

6

 

12/20/13 – 12/19/14

 

$

15,070.56

 

$

180,846.72

 

7

 

12/20/14 – 12/19/15

 

$

15,522.68

 

$

186,272.16

 

8

 

12/20/15 – 12/19/16

 

$

15,988.36

 

$

191,860.32

 

9

 

12/20/16 – 12/19/17

 

$

16,468.01

 

$

197,616.12

 

10

 

12/20/17 – 12/19/18

 

$

16,962.05

 

$

203,544.60

 

 

(a)          The Lease Commences from the date of execution of this Lease and
Landlord provides three month fixed rent abatement to Tenant starting from the
date of Lease Commencement and thus, the rent is payable on Rent Commencement
date; all additional rents including, without limitation, operating expense
charges other than the fixed rent are due and payable from the Lease
commencement date; furthermore, the Landlord shall give additional rent
abatement up to three month if the tenant is unable to obtain necessary permits
despite its best efforts to obtain such permits due to existing violations, if
any, against to the Premises.

 

(b)         If the Rent Commencement Date is not the first day of a month, then
on the Rent Commencement Date Tenant shall pay proportioned Fixed Rent for the
period from the rent Commencement Date through the last day of such month.

 

(c)          All Fixed Rent and Additional Rent (collectively hereinafter
referred to as “rent”) shall be paid in such coin or currency (or, subject to
collection, by good check payable in such coin or currency) of the United States
of America as at the time shall be legal tender for the payment of public and
private debts, at the office of Landlord as set forth above, or at such place
and to such person as Landlord from time to time may designate.

 

5.  Additional Rent

 

(a)          Taxes: Tenant shall pay to Landlord Five (5%) of any and all real
estate taxes assessed to the building located at 150-24 Northern Blvd., Unit G4,
Flushing, New York, Block 5032 and Lot 16 within which the Premises is located
starting from fiscal year of 2009/2010. The term “real estate taxes” or “taxes”
when used in this Article shall also include assessments, Business Improvement
District Charges (“Bid”) and any other charge or levy which shall be a

 

3

--------------------------------------------------------------------------------


 

4.     Rent: During the term hereof Tenant shall pay to Landlord at the office
of Landlord, without set off or deduction for any reason whatsoever, monthly, on
the first day of each and every month in advance, the following rental rates
(“Fixed Rent”), except that the first month’s rent shall be paid on the
execution hereof:

 

Year

 

Period

 

Monthly Rent

 

Annual Rent

 

 

 

 

 

 

 

 

 

1

 

8/1/08 – 7/31/09

 

$

13,000.00

 

$

156,000.00

 

2

 

8/1/09 – 7/31/10

 

$

13,390.00

 

$

160,680.00

 

3

 

8/1/10 – 7/31/11

 

$

13,791.70

 

$

165,500.40

 

4

 

8/1/11 – 7/31/12

 

$

14,205.45

 

$

170,465.40

 

5

 

8/1/12 – 7/31/13

 

$

14,631.61

 

$

175,579.32

 

6

 

8/1/13 – 7/31/14

 

$

15,070.56

 

$

180,846.72

 

7

 

8/1/14 – 7/31/15

 

$

15,522.68

 

$

186,272.16

 

8

 

8/1/15 – 7/31/16

 

$

15,988.36

 

$

191,860.32

 

9

 

8/1/16 – 7/31/17

 

$

16,468.01

 

$

197,616.12

 

10

 

8/1/17 – 7/31/18

 

$

16,962.05

 

$

203,544.60

 

 

(a)          The Lease Commences from the date of execution of this Lease and
Landlord provides three month fixed rent abatement to Tenant starting from the
date of Lease Commencement and thus, the rent is payable on Rent Commencement
date; all additional rents including, without limitation, operating expense
charges other than the fixed rent are due and payable from the Lease
commencement date; furthermore, the Landlord shall give additional rent
abatement up to three month if the tenant is unable to obtain necessary permits
despite its best efforts to obtain such permits due to existing violations, if
any, against to the Premises.

 

(b)         If the Rent Commencement Date is not the first day of a month, then
on the Rent Commencement Date Tenant shall pay proportioned Fixed Rent for the
period from the rent Commencement Date through the last day of such month.

 

(c)          All Fixed Rent and Additional Rent (collectively hereinafter
referred to as “rent”) shall be paid in such coin or currency (or, subject to
collection, by good check payable in such coin or currency) of the United States
of America as at the time shall be legal tender for the payment of public and
private debts, at the office of Landlord as set forth above, or at such place
and to such person as Landlord from time to time may designate.

 

5.  Additional Rent

 

(a)    Taxes: Tenant shall pay to Landlord Five (5%) of any and all real estate
taxes assessed to the building located at 150-24 Northern Blvd, Unit G4.
Flushing, New York, Block 5032 and Lot 16 within which the Premises is located
starting from fiscal year of 2009/2010. The term “real estate taxes” or ‘“taxes”
when used in this Article shall also include assessments, Business Improvement
District Charges (“Bid”) and any other charge or levy which shall be a

 

3

--------------------------------------------------------------------------------


 

charge upon the realty as such. A copy of real estate tax bill issued form a
government and/or government agencies, which has jurisdiction over this
property, shall suffice as evidence to prove the real estate tax amount for any
given fiscal tax year.

 

(b)  Operating Expenses: Tenant shall pay to Landlord eleven and a half (11.5%)
percent of the monthly Fixed Rent as Operating Expense for the Building which
includes, without limitation, common area electricity charges and water and
sewer charges, overall building and parking lot maintenance fees and expenses.

 

(i)            Sprinklers: The sprinkler system in the Premises is part of a
sprinkler system in other premises. Tenant shall pay NONE of all costs related
to the entire sprinkler system, including but not limited to, the cost of
sprinkler alarm and supervisory service, inspections and tests, whenever such
tests are required by contract, by an insurance rating or service organization,
by the Fire Department or any other governmental authority or by law. Tenant
shall also pay NONE of the cost of repairs and replacements to said entire
sprinkler system; provided however, that if any such repair or replacement,
wherever it occurs, is caused by Tenant’s act or omission, or the act or
omission of Tenant’s employees, agents, invitees, licensees or contractors,
Tenant shall pay the entire cost of such repair or replacement, irrespective of
the cost. All payments to be made pursuant to this Article shall be deemed
additional rent and shall be paid to Landlord when Tenant receives a bill
therefor.

 

(ii)           Parking Space: Landlord shall at least reserve three (3) parking
spaces during the Tenant’s normal business hours strictly for the use of
Tenant’s customers.

 

(iii)          Utilities and Cleaning:  (a) Tenant shall pay the entire cost to
heat, cool and light of the demised Premises as well as for all electricity, gas
and other energy used by Tenant. Tenant shall not permit the temperature in the
Premises to fall below freezing and shall keep the plumbing and water lines in
the Premises, exposed and unexposed, from freezing; (b) Tenant shall, at
Tenant’s expense, keep the Premises, including the windows, clean, and in order
and free from vermin and if the Premises are situated on the ground floor,
Tenant shall keep the adjacent sidewalks clean and free from rubbish, refuse,
snow, ice, mud and debris, if applicable. Tenant, at Tenant’s expense shall
independently contract for the removal of Tenant’s refuse and rubbish.

 

(iv)          Tenant shall install a separate sub-meter for water, sewer, gas,
electricity or any other utility at Tenant’s own cost and solely responsible to
pay such bills in a timely manner and it is deemed Additional Rent.

 

(c)   Charges for real estate tax increases, assessments, sewer and water
charges and other operating expenses shall constitute additional rent. Tenant
shall pay such charges promptly after Landlord renders a bill therefor. Whenever
any assessment is payable in installments, Tenant shall be responsible to pay
for only those installments falling due within the term of this Lease or any
extended term.

 

6.    Security: (a) Tenant has deposited with Landlord the sum of NONE as
security in a non-interest bearing account for the faithful performance and
observance by Tenant of the terms,

 

4

--------------------------------------------------------------------------------


 

provisions and conditions of this Lease; this money is not required to be
deposited in a separate bank account but can be deposited in the Landlord’s
general bank account and commingled with other monies within the account; it is
agreed that in the event Tenant defaults in respect of any of the terms,
provisions and conditions of this Lease, including, but not limited to, the
payment of rent and additional rent, Landlord may use, apply or retain the whole
or any part of the security so deposited to the extent required for the payment
of any rent and additional rent or any other sum as to which Tenant is in
default or for any sum which Landlord may expend or may be required to expend by
reason of Tenant’s default in respect of any of the terms, covenants and
conditions of this Lease, including but not limited to, any damages or
deficiencies in the re-letting of the Premises, whether such damages or
deficiency accrued before or after summary proceedings or other re-entry by
Landlord. In the event that Tenant shall fully and faithfully comply with all of
the terms, provisions, covenants and conditions of this Lease, the security
shall be returned to Tenant after the date fixed as the end of the Lease and
after delivery of entire possession of the Premises to Landlord. In the event of
a sale of the land and building or leasing of the building of which the Premises
form a part, Landlord shall have the right to transfer the security to the
vendee or lessee and Landlord shall thereupon be released by Tenant from all
liability for the return of such security, and Tenant agrees to look to the new
owner of the building or building lessee solely for the return of said security;
and it is agreed that the provisions hereof shall apply to every transfer or
assignment made of the security to a new owner of the building or building
lessee. Tenant further covenants that it will not assign or encumber the monies
deposited herein as security and that neither Landlord nor its successors or
assigns shall be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.

 

(b) Additional Security: Intentionally omitted

 

7.     Repairs: (a) Tenant, at Tenant’s sole cost and expense, shall take good
care of the Premises and the equipment, fixtures, systems and appurtenances
thereof, and keep, put and maintain the same, and every part thereof, together
with any and all alterations, additions and improvements thereto, in good repair
and condition and make and do all repairs, alterations, additions or changes of
any and every kind and nature that may be necessary or be required to the
Premises, including, without limitation, its plumbing (including water meters),
heating, cooling and electrical systems and said ‘systems’ pipes and lines and
the doors, floors, windows and the equipment, fixtures and appurtenances,
therein whether the same be ordinary, extraordinary, foreseen or unforeseen, or
of any other nature and Tenant shall, in the event anything is required to be
replaced, at Tenant’s sole cost and expense, replace and renew the same with
like kind and quality so that at all times the Premises shall be in thoroughly
good order and repair. Tenant shall keep the roof and roof drains free from
debris.

 

(b)    Notwithstanding anything to the contrary set forth in paragraph (a) of
this Article, Landlord shall repair roof leaks and shall make structural repairs
to the exterior walls and load-bearing members of the Premises. Landlord shall
not be required to make any repair or replacement under this paragraph
(b) unless Tenant has given notice to Landlord of the necessity therefor.
Tenant, not Landlord, shall make all roof repairs arising out of the penetration
of the roof by Tenant’s improvements including, but not limited to, vents, fans
and Tenant’s HVAC systems, anything to the contrary in this paragraph or Lease
notwithstanding.

 

5

--------------------------------------------------------------------------------


 

(c)    If any repair or replacement required to be made by Landlord under
paragraph (b) of this Article is necessitated by the act or omission of Tenant,
its agents, employees, invitees, licensees or contractors or by trespassers,
Tenant shall be responsible to make and pay for such repair or replacement.
Landlord’s sole obligation for repairs and replacements shall be as set forth in
paragraph (b) of this Article and in the case of fire or other casualty as set
forth in Article 41. All other repairs and replacements shall be made by Tenant.

 

(d)    Except as specifically set forth in Article 39 or elsewhere in this
Lease, there shall be no allowance to Tenant for a diminution of rental value
and no liability on the part of Landlord by reason of inconvenience, annoyance
or injury to business arising from Landlord’s, Tenant’s or others’ making or
failing to make any repairs, alterations, additions or improvements in or to any
portion of the building or the Premises or in and to the fixtures, appurtenances
or equipment thereof. The provisions of this Article 7 with respect to the
making of repairs shall not apply in the case of fire or other casualty with
regard to which Article 10 hereof shall apply.

 

(e)    The Tenant shall promptly replace any and all broken glass with the
original style and color on the premises at its own cost and expense. The Tenant
may maintain and pay for plate glass insurance on said premises; but in the
absence of any such insurance, the Tenant shall remain liable for any damage to
the glass occurring in the demised premises during the term of this Lease or any
extension or renewal thereof

 

8.      Alterations: (a) Tenant may, at Tenant’s sole cost and expense, make
nonstructural alterations, changes, additions and improvements (collectively,
“alterations”) to the building on the Premises provided that the same shall not
affect utility services, or plumbing and electrical lines and, in the aggregate,
shall not exceed the sum of $2,000 in any twelve (12) month period. In the event
the estimated cost for such alterations shall exceed such sum, Tenant shall
obtain Landlord’s written consent thereto which may be withheld by Landlord for
any reason or no reason.

 

(b)     Tenant shall, at its expense, before making any alterations obtain all
permits, approvals and certificates required by any governmental or
quasi-governmental bodies and (upon completion) certificates of final approval
thereof and shall promptly deliver duplicates of the same to Landlord.

 

(c)     Tenant shall carry, and will cause its contractors and sub-contractors
to carry, such workman’s compensation, general liability, personal and property
damage insurance as Landlord may require and landlord shall be an additional
insured.

 

(d)     All alterations, fixtures and all paneling, partitions, railings and
like installations, installed at the Premises at any time either by Tenant or by
Landlord on Tenant’s behalf, shall, upon installation, become the property of
Landlord and shall remain upon and be surrendered with the Premises unless
Landlord, by notice to Tenant no later than twenty (20) days prior to the date
fixed as the termination of this Lease, elects to relinquish Landlord’s right
thereto and to have them removed by Tenant, in which event the same shall be
removed from the Premises by Tenant prior to the expiration of the Lease at
Tenant’s expense. Nothing in this Article shall be

 

6

--------------------------------------------------------------------------------


 

construed to give Landlord title to or to prevent Tenant’s removal of trade
fixtures, moveable office furniture and equipment, but upon removal of any such
from the Premises or upon removal of other installations as may be required by
Landlord, Tenant shall immediately and at its expense, repair and restore the
Premises to the condition existing prior to installation and repair any damage
to the Premises or the building due to such removal.  All property permitted or
required to be removed by Tenant at the end of the term remaining in the
Premises after Tenant’s removal shall be deemed abandoned and may, at the
election of the Landlord, either be retained as Landlord’s property or sold,
stored, destroyed or removed from the Premises by Landlord without any
obligation on the part of Landlord to account for same. Tenant shall pay to
Landlord the cost incurred by Landlord in removing, selling, storing, destroying
or otherwise disposing of any such personal property.

 

9.   Mechanic’s Liens: If any mechanic’s lien is filed against the Premises or
the building of which the same forms a part, for work claimed to have been done
for, or materials furnished to, Tenant, whether or not done pursuant to
Article 5, the same shall be discharged by Tenant within thirty (30) days
thereafter, at Tenant’s expense, by filing the bond required by law or
otherwise.

 

10.   Assignment, Sublease and Mortgage: (a) Tenant, for itself, its heirs,
distributees, executors, administrators, legal representatives, successors and
assigns, expressly covenants that it shall not assign, mortgage or encumber this
agreement, nor permit the Premises or the building of which the Premises form a
part to be encumbered, nor underlet or suffer or permit the Premises or any part
thereof to be used by others, without the prior written consent of Landlord in
each instance; nor shall Tenant enter into or permit any transaction or series
of transactions which, directly or indirectly result in a change of control of
Tenant or any person or entity which, directly or indirectly controls Tenant
without the prior written consent of Landlord in each instance. For the purposes
of this paragraph, the term “control” shall mean, with respect to: (i) a
corporation, ownership or voting control, directly or indirectly, of at least
fifty (50%) percent of all the voting stock, (ii) a partnership, limited
liability company or joint venture, ownership, directly or indirectly, of at
least fifty (50%) percent of all the general or other partnership or voting
membership interests; and (iii) any other entity, ownership, directly or
indirectly of at least fifty (50%) percent of all the equity or other beneficial
interests therein, or with respect to a corporation, partnership, limited
liability company, joint venture or other entity, the power to direct the
management and policies of such entities. If this Lease is assigned, or if the
Premises or any part thereof is underlet or occupied by any person or entity
other than Tenant, Landlord may, after default by Tenant, collect rent from the
assignee, under-tenant or occupant, and apply the net amount collected to the
rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, under-tenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained. The consent by Landlord to an assignment or underletting shall not in
any way be construed to relieve Tenant from obtaining the express consent in
writing of Landlord to any further assignment or underletting.

 

(b)    During the term of this Lease Tenant shall permit inspections of the
Premises by or on behalf of existing or prospective mortgagees or purchasers.
During the one year immediately preceding the expiration date of this Lease
Tenant shall permit access to the Premises by

 

7

--------------------------------------------------------------------------------


 

prospective tenants and shall permit Landlord to post “To Let” or “For Sale”
signs. Such inspections shall be at reasonable times during normal business
hours and upon reasonable prior notice to Tenant, which may be oral.

 

11.  Insurance: (a) Tenant, at its sole cost, during the entire term of this
Lease, shall keep in force comprehensive general liability insurance, including
contractual liability insurance, protecting Landlord, its partners, members,
officers, directors, stockholders and employees and Tenant as insured in the
minimum amount of FIVE MILLION ($5,000,000.00) Dollars combined single limit for
personal injury, death and property damage occurring on, in or about the
Premises and any sidewalks, streets, alleyways, passageways and parking areas
adjoining or appurtenant to the Premises. A certificate evidencing workers
compensation coverage and proper endorsements shall be provided by Tenant in
advance of any construction or alteration.

 

(d)           All insurance policies shall include a full coverage for plate
glass, with a total replacement cost including parts and labor.

 

(e)           All insurance policies shall include Loss of Rent for Landlord.

 

(f)            All insurance policies mentioned in this Article shall be written
by good and solvent insurance companies authorized to do business in New York
State. Tenant shall provide Landlord with a certificate of said general
liability insurance duly executed by an authorized agent of the insurance
company upon the execution and delivery of this Lease to Landlord and a copy of
said insurance policy within sixty (60) days after the execution and delivery of
this Lease. Said policy shall provide that such insurance shall not be
cancelable unless at least thirty (30) days’ notice of cancellation in writing
is given to Landlord. The certificate and policy shall contain no language
exculpating the carrier from giving the required notice to Landlord.

 

(g)           If Tenant fails to comply with the provisions of this Article.
Landlord may, at its option, and in addition to all other remedies it may have,
procure such insurance for its own benefit, in which event the premiums for such
insurance shall be chargeable to Tenant as additional rent, payable when
Landlord submits a bill therefor

 

(h)           Tenant shall furnish the Certificate of insurance, with Landlord
as an Additional insured, at the execution of this Agreement.

 

12.    Occupancy: Tenant will not at any time use or occupy the Premises in
violation of the certificate of occupancy issued for the building of which the
Premises are a part. Tenant has inspected the Premises and accepts them as is,
subject to any work required to be done by Landlord. In any event, Landlord
makes no representation as to the condition of the Premises or the building and
Tenant agrees to accept the Premises subject to violations whether or not of
record. If any governmental license or permit shall be required for the proper
and lawful conduct of Tenant’s business, Tenant shall be responsible for and
shall procure and maintain such license or permit.

 

13.    Joint & Several Liability:  Intentionally omitted.

 

8

--------------------------------------------------------------------------------


 

14.   Landlord’s Consent: (a) Notwithstanding Article 12, Tenant, in connection
with a bona fide sale of majority control of Tenant’s issued and outstanding
voting stock, or if Tenant is not then a corporation, in connection with the
bona fide sale of majority control of Tenant’s entity, or a bona fide sale of
the bulk of Tenant’s assets, may assign this Lease to the purchaser of such
stock, control or assets, as the case may be, provided that written consent to
such assignment is obtained from Landlord, which consent shall not be
unreasonably withheld or delayed. Request for such consent shall be in writing,
made at least thirty (30) days before the commencement of the proposed
assignment and shall be accompanied by a duplicate original of the proposed
assignment and an assumption by the proposed assignee of all of the terms and
provisions of this Lease.

 

(b)   The Landlord’s consent shall be conditioned on the following:

 

(i)                                     In addition to the security then being
held by Landlord, two month’s Fixed Rent shall be deposited with Landlord, at
the prevailing rental rate at the time request for consent to the assignment is
submitted to Landlord. (The security shall be held under the provisions of
paragraph 29(a) hereof or if consent to the assignment is refused by Landlord,
such sum shall be returned to the assignee.)

 

(ii)                                  Tenant shall furnish such documents,
including financial statements of the proposed assignee, and such information
pertaining to the assignee as Landlord shall reasonably require.

 

(iii)                               The Landlord’s consent to the assignment
shall not be deemed consent to any further or other assignment or subletting and
each assignment shall so provide.

 

(iv)                              The Tenant shall not be in default under the
Lease at the time of requesting consent or at the time of the commencement of
the assignment. In the event Landlord shall refuse consent because of Tenant’s
default, Landlord shall notify Tenant of the nature of the default.

 

(v)                                 The reasonable cost of Landlord’s attorney’s
fees and any other costs incurred by Landlord in connection with such assignment
shall be paid to Landlord or its attorney, on demand.

 

(vi)                              The Assignee shall make an additional two
(2) month security deposit with Landlord.

 

(vii)                           If Landlord shall decline to give’ its consent
to any proposed assignment, Tenant shall indemnify, defend and hold harmless the
Landlord against and from any and all loss, liability, damages, costs and
expenses (including reasonable legal fees) resulting from any claims that may be
made against Landlord by the proposed assignee, brokers or other persons
claiming a commission or similar compensation in connection with the proposed
assignment.

 

9

--------------------------------------------------------------------------------

 

15.  Signage: Tenant shall not, without Landlord’s prior written consent, place
or erect any signs of any nature on the exterior part of the Premises or the
building of which it is a part, or the sidewalk adjoining said building or upon
the roof except that Tenant’s name may appear on the door of the Premises.
Tenant shall install no more than THREE (3) signs on the exterior part of the
building and ONE (1) sign infront of the demised Premises within the building.
No property of the Tenant shall be placed on the roof of the building which is
reserved exclusively for the use of Landlord or Landlord’s designees, anything
to the contrary set forth in this Lease notwithstanding. Landlord shall have the
right to erect, or cause to be erected, signs on the roof of the building.
Access to the roof by Landlord, its agents and contractors shall be permitted by
Tenant. All exterior signage shall be in accordance and congruence to the
Landlord’s approved design and specification, including color, size and
placement. Tenant is solely responsible to obtain permits and licenses prior to
installing signs from any and all local government authorities and upon
Landlord’s demand such permits and licenses must be provided to Landlord. Any
violations or summons issued in connection with the signs are strictly Tenant’s
responsibility and if Landlord incurs any costs and expenses including, without
limitation, reasonable attorney fees to resolve such matters, then such costs
and expenses shall become an Additional Rent and it becomes due and payable upon
Landlord’s presentment to Tenant.  In addition, all building directory, window
(plate glass signage), and exterior building signage shall be made by the
Landlord’s preapproved vendor and shall be bill directly to Tenant, including
the parts and labor. Tenant is responsible to remove all signs upon expiration
of the lease or renewal of lease.

 

16.  Heating, Ventilation and Air Conditioning: Tenant shall furnish or cause to
be furnished to the Premises the equipment only for heating, ventilation and
air-conditioning (“HVAC”). Tenant at tenant’s sole expense, shall be responsible
for the installation of the HVAC System. Landlord shall have access to all
air-conditioning, fan, ventilating and machine rooms and electrical closets and
all other mechanical installations (collectively, “Mechanical Installation”),
and Tenant shall not construct partitions or other obstructions which may
interfere with Landlord’s access thereto or the moving of Landlord’s equipment
to and from the Mechanical Installations. Tenant shall not at any time enter the
Mechanical Installations or tamper with, adjust, or otherwise affect such
Mechanical Installations. Landlord shall not be responsible if the HVAC System
fails to provide cooled or heated air, as the case may be, to the Premises.
Tenant shall install, if missing, blinds or shades on all windows, which blinds
and shades shall be subject to Landlord’s approval, and shall keep all of the
operable windows in the Premises closed, and lower the blinds when necessary
because of the sun’s position, whenever the HVAC System is in operation or as
and when required by any Requirement. Tenant shall cooperate with Landlord and
shall abide by the rules and regulations which Landlord may reasonably prescribe
for the proper functioning and protection of the HVAC System. Finally, the HVAC
System shall be periodically maintained and serviced by the Landlord’s
preapproved vendor at the Tenant’s own cost. Landlord, at its election, may bill
directly to Tenant for its proportionate share of the maintenance and operating
cost of the HVAC System.

 

17.  End of Term: Upon the expiration or other termination of the term of this
Lease, Tenant shall quit and surrender to Landlord the Premises, vacant, broom
clean, in good order and condition, reasonable wear and tear and damage by fire
or other casualty excepted and, subject to the provisions of Article 5, Tenant
shall remove all its property from the Premises.  Tenant’s

 

10

--------------------------------------------------------------------------------


 

obligation to observe and perform this covenant shall survive the expiration or
other termination of this Lease.

 

18.  Bills and Notices: Except as otherwise in this Lease provided, a bill,
statement, notice or communication which Landlord may desire or be required to
give to Tenant, shall be deemed sufficiently given or rendered if, in writing,
delivered to Tenant personally or sent by certified or registered mail addressed
to Tenant at the building of which the Premises form a part or at the last known
residence address or business address of Tenant or left at any of the aforesaid
premises addressed to Tenant, and the time of rendition of such bill or
statement and of the giving of such notice or communication shall be deemed to
be the time when the same is delivered to Tenant, mailed or left at the Premises
as herein provided. Any notice by Tenant to Landlord must be served by certified
or registered mail addressed to Landlord at the address first hereinabove given
or at such other address as Landlord shall designate by written notice.

 

19.  Late Payment: If Tenant fails to make payment of Fixed Rent by the tenth
(10th) day of the month in which such rent is due or fails to pay any item of
Additional Rent within ten (10) days of the due date, Tenant shall pay, as
additional rent, a service charge to defray the cost incidental to handling such
delinquent payment equal to $250.00 for an administrative fee plus five (5%)
percent of the amount of the delinquent payment. Said charge shall be paid when
the next succeeding monthly rent shall fall due. The imposition of such charge
shall be in addition to all of Landlord’s rights and remedies hereunder in the
event of Tenant’s default.

 

20.  Inability to Perform: This Lease and the obligation of Tenant to pay rent
hereunder and perform all of the other covenants and agreements hereunder on the
part of Tenant to be performed shall not be affected, impaired or excused
because Landlord is unable to fulfill any of its obligations under this Lease or
to supply or is delayed in supplying any service expressly or impliedly to be
supplied or is delayed in making any repair, additions, alterations or
decorations or is unable to supply or is delayed in supplying any equipment or
fixtures if Landlord is prevented or delayed from so doing by reason of strike
or labor troubles or any cause whatsoever beyond Landlord’s sole control
including, but not limited to, government preemption in connection with a
national emergency or by reason of any rule, order or regulation of any
department or subdivision thereof of any government agency or by reason of the
condition of supply and demand which have been or are affected by war or other
emergency.

 

21.  No Waiver: The failure of Landlord to seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this Lease,
shall not prevent a subsequent act which would have originally constituted a
violation from having all the force and effect of an original violation. The
receipt by Landlord of rent with knowledge of the breach of any covenant of this
Lease shall not be deemed a waiver of such breach and no provision of this Lease
shall be deemed to have been waived by Landlord unless such waiver is in writing
signed by Landlord. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly rent herein stipulated shall be deemed to be other than
on account of the earliest stipulated rent, nor shall any endorsement or
statement of any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Landlord may accept such check or

 

11

--------------------------------------------------------------------------------


 

payment without prejudice to Landlord’s right to recover the balance of such
rent or pursue any other remedy in this Lease provided. All checks tendered to
Landlord as and for the rent of the Premises shall be deemed payments for the
account of Tenant. Acceptance by Landlord of rent from anyone other than Tenant
shall not be deemed to operate as an attornment to Landlord by the payor of such
rent or as consent by Landlord to an assignment or subletting by Tenant of the
Premises to such payor, or as a modification of the provisions of this Lease. No
act or thing done by Landlord or Landlord’s agents during the term hereby
demised shall be deemed an acceptance of a surrender of said Premises and no
agreement to accept such surrender shall be valid unless in writing signed by
Landlord. No employer of Landlord or Landlord’s agent shall have any power to
accept the keys of said Premises prior to the termination of the Lease and the
delivery of keys to any such agent or employee shall not operate as a
termination of the Lease or a surrender of the Premises.

 

22.  Remedies of Landlord and Waiver of Redemption: In case of any such default,
re-entry, expiration and/or dispossess by summary proceedings or otherwise,
(a) the rent, and additional rent, shall become due thereupon and be paid up to
the time of such re-entry, dispossess and/or expiration, (b) Landlord may re-let
the Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms, which may at Landlord’s option be less than or
exceed the period which would otherwise have constituted the balance of the term
of this Lease and may grant concessions or free rent or charge a higher rental
than that in this Lease, (c) Tenant or the legal representatives of Tenant shall
also pay Landlord as liquidated damages for the failure of Tenant to observe and
perform said Tenant’s covenants herein contained, any deficiency between the
rent hereby reserved and or covenanted to be paid and the net amount, if any, of
the rents collected on account of the subsequent Lease or Leases of the Premises
for each month of the period which would otherwise have constituted the balance
of the term of this Lease. The failure of Landlord to re-let the Premises or any
part thereof shall not release or affect Tenant’s liability for damages. In
computing such liquidated damages there shall be added to the said deficiency
such expenses as Landlord may incur in connection with re-letting, such as legal
expenses, attorneys’ fees, brokerage, advertising and for keeping the Premises
in good order or for preparing the same for re-letting. Any such liquidated
damages shall be paid in monthly installments by Tenant on the rent day
specified in this Lease and any suit brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Landlord
to collect the deficiency for any subsequent month by a similar proceeding.
Landlord, in putting the Premises in good order or preparing the same for
re-rental may, at Landlord’s option, make such alterations, repairs,
replacements, and/or decorations in the Premises as Landlord, in Landlord’s sole
judgment considers advisable and necessary for the purpose of re-letting the
Premises, and the making of such alterations, repairs replacements, and/or
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid. Landlord shall in no event be liable in any way
whatsoever for failure to re-let the Premises, or in the event that the Premises
are re-let, for failure to collect the rent thereof under such re-letting, and
in no event shall Tenant be entitled to receive any excess, if any, of such net
rents collected over the sums payable by Tenant to Landlord hereunder. In the
event of a breach or threatened breach by Tenant of any of the covenants or
provisions hereof, Landlord shall have the right of injunction and the right to
invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for. Mention in this
Lease of any particular remedy shall not preclude Landlord from any other
remedy, in law or in

 

12

--------------------------------------------------------------------------------


 

equity. Tenant hereby expressly waives any and all rights of redemption granted
by or under any present or future laws.

 

23.  Fees and Expenses: If Tenant shall default in the observance or performance
of any term or covenant on Tenant’s part to be observed or performed under or by
virtue of any of the terms or provisions in any Article of this Lease, then,
unless otherwise provided elsewhere in this Lease, Landlord may immediately or
at any time thereafter and without notice perform the obligation of Tenant
thereunder. If Landlord, in connection with the foregoing or in connection with
any default by Tenant in the covenant to pay rent hereunder, makes any
expenditures or incurs any obligations for the payment of money, including but
not limited to attorney’s fees, in instituting, prosecuting or defending any
action or proceedings, then Tenant will reimburse Landlord for such sums so paid
or obligations incurred with interest and costs. The foregoing expenses incurred
by reason of Tenant’s default shall be deemed to be additional rent and shall be
paid by Tenant to Landlord within five (5) days of rendition of any bill or
statement to Tenant therefor. If Tenant’s Lease term shall have expired at the
time of the making of such expenditures or incurring such obligations, such sums
shall be recoverable by Landlord as damages.

 

24.  Default: (1) If Tenant defaults in fulfilling any of the covenants of this
Lease other than the covenants for the payment of rent or additional rent; or if
the Premises become vacant or deserted or if this Lease is rejected under the
Bankruptcy Code or if any execution or attachment shall be issued against Tenant
or against Tenant’s property whereupon the Premises shall be taken or occupied
by someone other than Tenant; or if Tenant shall have failed, after five
(5) days’ written notice, to redeposit with Landlord any portion of the security
deposited hereunder which Landlord has applied to the payment of any rent or
additional rent due and payable hereunder; then in any one or more of such
events, upon Landlord’s serving a written five (5) days’ notice upon Tenant
specifying the nature of such default and upon the expiration of such five
(5) days if Tenant shall have failed to comply with or remedy such default, or
if the said default or omission complained of shall be of such a nature that the
same cannot be completely cured or remedied within said five (5) day period, and
if Tenant shall not have diligently commenced curing such default within such
five (5) day period, and shall not thereafter with reasonable diligence and in
good faith, proceed to remedy or cure such default, then Landlord may serve a
written three (3) days’ notice of cancellation of this Lease upon Tenant, and
upon the expiration of said three (3) days, this Lease and the term thereunder
shall end and expire as fully and completely as if the expiration of such three
(3) day period were the day herein definitely fixed for the end and expiration
of this Lease and the term thereof and Tenant shall then quit and surrender the
Premises to Landlord but Tenant shall remain liable as hereafter provided.

 

(2)  If the notice provided for in Section (1) hereof shall have been given, and
the term shall expire as aforesaid; or if Tenant shall default in the payment of
the rent reserved herein or in any item of additional rent herein mentioned or
any part of either or in making any other payment herein required; then and in
any of such events, Landlord may, without notice, re-enter the Premises either
by force or otherwise, and dispossess Tenant by summary proceedings otherwise,
and the legal representative of Tenant or other occupant of the Premises and
remove their effects and hold the Premises as if this Lease had not been made,
and Tenant hereby waives the service of notice of intention to re-enter or to
institute legal proceedings to that end.  If

 

13

--------------------------------------------------------------------------------


 

Tenant shall make default hereunder prior to the date fixed as the commencement
of any renewal or extension of this Lease, Landlord may cancel and terminate
such renewal or extension agreement by written notice.

 

25.  Transfer After Bankruptcy: (a) If this Lease is assigned to any person or
entity pursuant to Title 11 of the U.S. Code (the “Bankruptcy Code”), all
consideration payable in connection with such assignment shall belong to
Landlord.

 

(b)  If Tenant assumes this Lease and proposes to assign the same under the
provisions of the Bankruptcy Code to a person or: legal entity making a bona
fide offer to accept an assignment, Tenant shall give notice to Landlord stating
(i) the name and address of the proposed assignee, (ii) the terms and conditions
of the offer, (iii) the assurance of future performance of the proposed assignee
under this Lease, including the assurance to be provided under §365(b)(3) of the
Bankruptcy Code as the same may be amended. Such notice shall be given not
earlier than twenty (20) days before Tenant makes application to the court for
approval or authority for the making of such assignment and Landlord shall have
the right within ten (10) days after receipt of such notice to accept the
assignment upon the same terms and conditions but less any brokerage commission
payable out of the consideration for the assignment.

 

26.  Access to Premises: (a) Landlord or Landlord’s agents shall have the right
(but shall not be obligated) to enter the Premises in any emergency at any time
and at other reasonable times to examine same and to make such repairs,
replacements and improvements as Landlord may deem necessary or desirable to any
portion of the building or which Landlord may elect to perform in the Premises
after Tenant’s failure to make repairs or perform any work which Tenant is
obligated to perform under this Lease, or for the purpose of complying with
laws, regulations and other directions of governmental authorities. Tenant shall
not be entitled to any abatement of rent while such work is in progress nor to
any damage by reason of loss or interruption of business or otherwise.

 

(b)    If at any time entry to the Premises shall be necessary for the
inspection or protection of the property or in the event of an apparent
abandonment of the property by Tenant, and entry cannot be obtained by Landlord
or its agents during reasonable hours, Landlord or its agents shall have the
right to enter same by force or otherwise without rendering Landlord liable for
damages and without such entry constituting a trespass.

 

(c)    The provisions of this Article are not to be construed as an increase of
Landlord’s obligations under this Lease or to impose any obligation upon the
Landlord, nor shall the making of any repairs by Landlord be deemed a waiver of
Landlord’s rights arising out of Tenant’s defaults; in the event of such default
repairs shall be made for the account and at the expense of Tenant and shall be
billed as additional rent to the Tenant.

 

27.     No Representations by Landlord: Neither Landlord nor Landlord’s agents
have made any representation or promises with respect to the physical condition
of the building, the land upon which it is erected or the Premises, the rents,
Leases, expenses of operation or any other matter or thing affecting or related
to the Premises or the building except as herein expressly set forth and no
rights, easements or licenses are acquired by Tenant by implication or

 

14

--------------------------------------------------------------------------------


 

otherwise except as expressly set forth in the provisions of this Lease. Tenant
has inspected the building and the Premises and is thoroughly acquainted with
their condition and agrees to take same “as is” on the date possession is
tendered and acknowledges that the taking of possession of the Premises by
Tenant shall be conclusive evidence that the said Premises and the building of
which the Premises form a part were in good and satisfactory condition at the
time such possession was so taken. All understandings and agreements heretofore
made between the parties hereto are merged in this contract, which alone fully
and completely expresses the agreement between Landlord and Tenant and any
executory agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of it in whole or in part, unless such
executory agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is sought.

 

28.  Building Alterations and Management: Landlord shall have the right at any
time without the same constituting an eviction and without incurring liability
to Tenant therefor, to change the arrangement and or location of public
entrances, passageways, doors, doorways, corridors, elevators, stairs, toilets
or other public parts of the building and to change the name, number or
designation by which the building may be known. There shall be no allowance to
Tenant for diminution of rental value and no liability on the part of Landlord
by reason of inconvenience, annoyance or injury to business arising from
Landlord’s or other Tenant’s making any repairs in the building or any such
alterations, additions or improvements. Further-more, Tenant shall not have any
claim against Landlord by reason of Landlord’s imposition of any controls of the
manner of access to the building by Tenant’s social or business visitors as the
Landlord may deem necessary for the security of the building or its occupants.

 

29.  Quiet Enjoyment: Landlord covenants and agrees with Tenant that upon
Tenant’s paying the rent and additional rent and observing and performing all
the terms, covenants and conditions on Tenant’s part to be observed and
performed Tenant may peaceably and quietly enjoy the Premises hereby demised,
subject nevertheless to the terms and conditions of this Lease including but not
limited to, Article 39 hereof and to the ground Leases, if any, underlying
Leases, if any, and mortgages, if any, hereinbefore mentioned.

 

30.  Failure to Give Possession: If Landlord is unable to give possession of the
Premises on the date of the commencement of the term hereof because of the
holding over or retention of possession of any tenant, undertenant or occupants
or if the Premises are located in a building being constructed, because such
building has not been sufficiently completed to make the Premises ready for
occupancy or because of the fact that a certificate of occupancy has not been
procured or if Landlord has not completed any work required to be performed by
Landlord, or for any other reason. Landlord shall not be subject to any
liability for failure to give possession on said date and the validity of the
Lease shall not be impaired under such circumstances, nor shall the same be
construed in any wise to extend the term of this Lease, but the rent payable
hereunder shall be abated (provided Tenant is not responsible for Landlord’s
inability to obtain possession or complete any work required) until after
Landlord shall have given Tenant notice that the Premises are substantially
ready for Tenant’s occupancy. If permission is given to Tenant to enter into the
possession of the Premises or to occupy premises other than the Premises prior
to the date specified as the commencement of the term of this Lease, Tenant
covenants and

 

15

--------------------------------------------------------------------------------


 

agrees that such occupancy shall be deemed to be under all the terms, covenants,
conditions and provisions of this Lease, except as to the covenant to pay rent.
The provisions of this Article are intended to constitute “an express provision
to the contrary” within the meaning of Section 223-a of the New York Real
Property Law.

 

31.  Brokerage: Tenant represents and warrants that it dealt with no broker,
real estate salesperson, finder or the like (collectively, “broker”) in
connection with this leasing. Tenant hereby indemnifies and saves harmless the
Landlord against any loss from claims for brokerage commissions and expenses
arising out of Tenant’s acts involving any other broker. Such expenses shall
include, but not be limited to, legal fees incurred by Landlord in defending any
such claim. Landlord has dealt only with Vernon Property Inc. in connection with
this lease or the negotiation or execution thereof and Landlord is solely
responsible for the broker’s commissions and fees according to the separate
commission agreement.

 

32.  Prior Improvements: Tenant acknowledges that the installations and
improvements installed by Tenant are the property of the Landlord and shall be
maintained by Tenant as provided in Article 7 of this Lease. Tenant shall obtain
and keep in force throughout the term of this Lease a contract for the servicing
of the HVAC unit installed by Tenant. A copy of the contract shall be furnished
to Landlord and, upon Landlord’s request, evidence of payment of the price for
the contract.

 

33.  Excavation and Shoring: If an excavation shall be made upon land adjacent
to the Premises, or shall be authorized to be made, Tenant shall afford to the
person causing or authorized to cause such excavation, license to enter upon the
Premises for the purpose of doing such work as said person shall deem necessary
to preserve the wall or the building of which the Premises form a part from
injury or damage and to support the same by proper foundations without any claim
for damages or indemnity against Landlord, or diminution or abatement of rent.

 

34.  Property Loss and Damage: Landlord or its agents shall not be liable for
any damage to property of Tenant or of others, nor for loss of or damage to any
property of Tenant by theft or otherwise, nor for any injury or damage to
persons or property resulting from any cause of whatsoever nature happening on,
in or about the Premises. Landlord or its employees will not be liable for any
such damage caused by other tenants or persons in, upon or about said building
or caused by operations in construction of any private, public or quasi public
work. If at any time any windows of the Premises are temporarily or permanently
closed, darkened or bricked up for any reason whatsoever, including but not
limited to Landlord’s own acts. Landlord shall not be liable for any damage
Tenant may sustain thereby and Tenant shall not be entitled to any compensation
therefore nor abatement or diminution of rent nor shall the same release Tenant
from its obligations hereunder nor constitute an eviction.

 

35.  Estoppel Certificate: Tenant, at any time, and from time to time, upon at
least ten (10) days’ prior notice by Landlord, shall execute, acknowledge and
deliver to Landlord, and/or to any other person, firm, corporation or other
legal entity specified by Landlord, a statement

 

16

--------------------------------------------------------------------------------


 

certifying that this Lease is unmodified, in full force and effect (or if there
have been modifications, that the same is in full force and effect as modified
and stating the modifications), stating the dates to which the rent and
additional rent have been paid, and stating whether or not there exists any
default by Landlord under this Lease, and if so, specifying each such default.

 

36.  No Personal Liability: Tenant shall look solely to the estate and property
of Landlord in the Premises or to the land and building of which the Premises
form a part, as the case may be, for the enforcement and satisfaction of any and
all rights and remedies of Tenant in the event of any default or breach by
Landlord of any of its obligations, covenants, representations or warranties in
this Lease or of any other liability of Landlord to Tenant. Tenant waives the
right to seek any monetary damages or other relief against the Landlord
personally, or against any partner, member, principal, shareholder, officer or
director of Landlord, or against any assets of Landlord or such persons other
than the interest of the Landlord in the Premises or the land and building of
which the Premises form a part, such exculpation of personal liability to be
absolute and without any exception whatever.

 

37.   Indemnity: Tenant shall indemnify and save harmless the Landlord and its
agents against and from all liabilities, obligations, losses, personal injuries,
damages, penalties, judgments, claims (even if such claims be groundless or
fraudulent), costs, charges and expenses, including reasonable attorneys’ fees
arising from a law suit between Landlord and Tenant or between Landlord and a
third party, which may be imposed upon or incurred by or asserted against
Landlord by reason of any of the following during the term of this Lease, or
during the period of time prior to the term that Tenant may have been given
access to the Premises:

 

(a)   any work or thing done by Tenant or done at Tenant’s instance or any
condition created by Tenant in, on or about the Premises or any part thereof;

 

(b)   any use, non-use, possession, occupation, operation, maintenance or
management of the Premises or any street or space adjacent thereto;

 

(c)   any negligence on the part of Tenant or other wrongful act or omission of
Tenant or any of its subtenants, agents, contractors, employees, licensees or
invitees;

 

(d)   any accident, injury or damage to any person or property occurring in, on
or about the Premises or any street or space adjacent thereto;

 

(e)   any failure on the part of Tenant to perform or comply with any of the
covenants, agreements, terms or conditions contained in this Lease on its part
to be performed or complied with; and

 

(f)    any condition arising from any hazardous materials, defined as any
petroleum or petroleum products, lead, asbestos, toxic substance, hazardous
waste, substance or related material or any pollutant or contaminant in, on,
above, under, about or migrating to or from the Premises, or a violation of
environmental law, order or regulation, federal, state or local, which

 

17

--------------------------------------------------------------------------------


 

condition or violation arises from the act or omission of Tenant, its
subtenants, agents, contractors, employees, licensees or invitees.

 

The provisions of this Article shall survive the termination of the Lease.

 

38.  Waiver of Trial By Jury: Landlord and Tenant hereby waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other (except for personal injury or property damage) on any matters
whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of said Premises,
and any emergency statutory or any other statutory remedy. It is further
mutually agreed that in the event Landlord commences a summary proceeding for
possession of the Premises, Tenant will not interpose any counterclaim of
whatever nature or description in any such proceeding nor attempt to consolidate
any other proceeding with the summary proceeding.

 

39.  Destruction, Fire and Other Casualty: (a) If the Premises or any part
thereof shall be damaged by fire or other casualty, Tenant shall give immediate
notice thereof to Landlord and this Lease shall continue in full force and
effect except as hereinafter set forth.

 

(b)    If the Premises are partially damaged or rendered partially unusable by
fire or other casualty, the damages thereto shall be repaired by and at the
expense of Landlord and the rent, until such repair shall be substantially
completed, shall be apportioned from the day following the casualty according to
the part of the Premises which is usable.

 

(c)    If the Premises are totally damaged or rendered wholly unusable by fire
or other casualty, then the rent shall be proportionately paid up to the time of
the casualty and thenceforth shall cease until the date when the Premises shall
have been repaired and restored by Landlord, subject to Landlord’s right to
elect not to restore the same as hereinafter provided.

 

(d)    If the Premises are rendered wholly unusable or (whether or not the
Premises are damaged in whole or in part) if the building shall be so damaged
that Landlord shall decide to demolish it or to rebuild it, then, in any of such
events, Landlord may elect to terminate this Lease by written notice to Tenant,
given within ninety (90) days after Tenant has notified Landlord of such fire or
casualty, specifying a date for the expiration of the Lease, which date shall
not be more than sixty (60) days after Landlord has given such notice, and upon
the date specified in such notice the term of this Lease shall expire as fully
and completely as if such date were the date set forth above for the termination
of this Lease and Tenant shall forthwith quit, surrender and vacate the Premises
without prejudice however to Landlord’s rights and remedies against Tenant under
the Lease provisions in effect prior to such termination, and any rent owing
shall be paid up to such date and any payments of rent made by Tenant which were
on account of any period subsequent to such date shall be returned to Tenant.
Unless Landlord shall serve a termination notice as provided for herein,
Landlord shall make the repairs and restorations under the conditions of “b” and
“c” hereof, with all reasonable expedition, subject to delays due to adjustment
of insurance claims, labor troubles and causes beyond Landlord’s control.

 

18

--------------------------------------------------------------------------------


 

(e)      After any such casualty, Tenant shall cooperate with Landlord’s
restoration by promptly removing from the Premises Tenant’s inventory,
equipment, furniture and its other property and debris and shall give Landlord
access to the Premises in default of which, Landlord may remove the same and in
addition to all other damages sustained by Landlord, the fixed and additional
rent shall not be abated. Subject to the provisions of this paragraph “e”,
Tenant’s liability for rent and additional rent shall resume five (5) days after
Landlord has given written notice to Tenant that the Premises are substantially
ready for Tenant’s occupancy.

 

(f)       Nothing contained herein shall relieve Tenant from liability that may
exist as a result of damage from fire or other casualty. Notwithstanding the
foregoing, each party shall look first to any insurance in its favor before
making any claim against the other party for recovery for loss or damage
resulting from fire or other casualty and to the extent that such insurance is
in force and collectible and to the extent permitted by law, Landlord and Tenant
each releases and waives all right of recovery against the other or anyone
claiming through or under each of them by way of subrogation or otherwise. The
foregoing release and waiver shall be in force only if both releasors’ insurance
policies contain a clause providing that such a release or waiver shall not
invalidate the insurance. If, and to the extent, that such waiver can be
obtained only by the payment of additional premiums, then the party benefiting
from the waiver shall pay such premium within ten (10) days after written demand
or shall be deemed to have agreed that the party obtaining insurance coverage
shall be free of any further obligation under the provisions hereof with respect
to waiver of subrogation. Tenant acknowledges that Landlord will not carry
insurance on Tenant’s furniture and or furnishings or any fixtures or equipment,
improvements, or appurtenances removable by Tenant and agrees that Landlord will
not be obligated to repair any damage thereto or replace the same.

 

(g)     Tenant hereby waives the provisions of Section 227 of the New York State
Real Property Law and agrees that the provisions of this Article shall govern
and control in lieu thereof.

 

40.  Eminent Domain: If the whole or any part of the Premises shall be acquired
or condemned by Eminent Domain for any public or quasi public use or purpose,
then and in that event, the term of this Lease shall cease and terminate from
the date of title vesting in such proceeding and Tenant shall neither have claim
for the value of any unexpired term of this Lease nor the reimbursements of any
form paid in return of eminent domain.

 

41.  Subordination: This Lease is subject and subordinate to all ground or
underlying Leases, if any, and to all mortgages, if any, which may now or
hereafter affect such Leases or the real property of which the Premises are a
part and to all renewals, modifications, consolidations, replacements and
extensions of such underlying Leases and mortgages. This clause shall be
self-operative and no further instrument of subordination shall be required by
any ground or underlying lessor or by any mortgagee. In confirmation of such
subordination, Tenant shall execute promptly any certificate that Landlord may
request.

 

42.  Requirements of Law: Prior to the commencement of the Lease term, if Tenant
is then in possession, and at all times thereafter, Tenant shall, at Tenant’s
sole cost and expense, promptly comply with all present and future laws, orders
and regulations, foreseen or unforeseen,

 

19

--------------------------------------------------------------------------------

 

ordinary or extraordinary, of all state, federal municipal and local
governments, departments, bureaus and agencies or offices thereof and of all
public and quasi-public authorities and any direction of any public officer
pursuant to law, and all orders, rules and regulations of the New York Board of
Fire Underwriters, or the Insurance Services Office, or any similar body which
shall impose any violation, order or duty upon Landlord or Tenant with respect
to the Premises, whether or not arising out of Tenant’s use or manner of use
thereof, or, with respect to the building, if arising out of Tenant’s use or
manner of use of the Premises or the building (including the use permitted under
the Lease). Tenant shall not do or permit any act or thing to be done in or to
the Premises which is contrary to law, or which will invalidate or be in
conflict with public liability, fire or other policies of insurance at any time
carried by or for the benefit of Landlord. Tenant shall not keep anything in the
Premises except as now or hereafter permitted by the Fire Department, Board of
Fire Underwriters, Fire Insurance Rating Organization and other authority having
jurisdiction, and then only in such manner and in such quantity so as not to
increase the rate for fire insurance applicable to the building, nor use the
Premises in a manner which will increase the insurance rate for the building or
any property located therein over that in effect prior to the commencement of
Tenant’s occupancy. In the event Landlord’s fire insurance premiums are
increased due to Tenant’s use or occupancy, including the use mentioned in
Article 12, Tenant shall pay such increases to Landlord as additional rent
within ten (10) days after Tenant receives a bill therefor. If the Premises are
on the ground floor, Tenant shall make all repairs required by law to the
sidewalks and curbs adjacent to the Premises. If Tenant shall receive a notice
of violation, a copy of same shall be immediately provided to the Landlord.

 

43.  Definitions: The term “Landlord” as used in this Lease means only the owner
for the time being of the Premises or of the fee of the land and building of
which the Premises form a part. In the event of any transfer of the ownership
interest in the Premises or such fee, the transferor shall be entirely relieved
of all covenants and obligations of Landlord under this Lease and it shall be
deemed and construed, without further agreement between the parties or between
the parties and the transferee of the Premises or such fee, that such transferee
has assumed and agreed to carry out any and all covenants and obligations of
Landlord under this Lease subject to the provisions of Article 36 hereof (“No
Personal Liability”).

 

The term “rent” includes the annual rental rate whether so expressed or
expressed in monthly installments as described in Article 4 as “Fixed Rent”, and
additional rent. “Additional Rent” means all sums which shall be due to Landlord
or new owner from Tenant under this Lease, in addition to the annual rental
rate.

 

44.  Construction of Terms: In any construction of the terms of this Lease, none
of its terms shall be construed against the Landlord by reason of the fact that
the Landlord or its attorney drew the Lease, nor shall any of its terms be
construed against the Tenant by reason of the fact that Tenant or its attorney
modified or drew provisions of this Lease since the final terms of this Lease
are the result of the joint efforts of the attorneys for the Landlord and
Tenant.

 

45.  Invalid Terms: If any term or provision of this Lease or the application
thereof to any person or circumstances shall, to any extent be invalid or
unenforceable, the remainder of

 

20

--------------------------------------------------------------------------------


 

this Lease or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each term and provision of this Lease shall be
valid and enforced to the fullest extent permitted by law.

 

46.  Captions: The captions are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease or the
intent of any provision thereof.

 

47.  Successors and Assigns: The covenants, conditions and agreements contained
in this Lease shall bind and inure to the benefit of Landlord and Tenant and
their respective heirs, distributees, executors, administrators, trustees,
successors, and except as otherwise provided in this Lease, their assigns.

 

48.  Option Lease: Tenant has two-time opportunity to exercise their Lease
Option to extend their lease for an additional five (5) year period at market
rent and additional terms to be negotiated at that time if Tenant has complied
with the following conditions:

 

(a)          Tenant has not been in default in paying their Rent and Additional
rent stated herein more than twice during the Lease term;

 

(b)         Tenant must provide Landlord with written notice of their intent to
exercise their Lease Option at least ONE (1) year prior to the Expiration Date
of the Lease; and

 

(c)          Tenant shall be up-to-date in payment of all rent and Additional
rent prior to exercising their Lease Option.

 

[Signatures to Follow]

 

21

--------------------------------------------------------------------------------


 

In Witness Whereof, Landlord and Tenant have respectively signed this Lease as
of the day and year first above written.

 

 

 

ROOSEVELT AVENUE CORP.

 

 

 

 

 

By:

/s/ Daniel Lee

 

DANIEL LEE, PRESIDENT

 

 

 

 

 

WILSHIRE STATE BANK

 

 

 

 

 

By:

/s/ Joanne Kim

 

President & CEO

 

Name and Title

 

22

--------------------------------------------------------------------------------
